Exhibit 10.1

AMENDED AND RESTATED STOCK PLEDGE AGREEMENT

This Stock Pledge Agreement (this “Agreement”), dated as of April 29, 2005 and
amended and restated as of April 25, 2006, among Laurus Master Fund, Ltd. (the
“Pledgee”), Accentia Biopharmaceuticals, Inc., a Florida corporation (the
“Parent”), and each of the other undersigned parties (other than the Pledgee)
(the Parent and each such other undersigned party, a “Pledgor” and collectively,
the “Pledgors”).

BACKGROUND

WHEREAS, the Parent and each of the undersigned entered into a Stock Pledge
Agreement dated April 29, 2005 in favor of Pledgee (the “Original Stock Pledge
Agreement”).

The Parent has entered into a Securities Purchase Agreement, dated as of
April 29, 2005 (as amended, modified, restated or supplemented from time to
time, the “Securities Purchase Agreement”), and a Security Agreement dated as of
April 29, 2005 (as amended, modified, restated and/or supplemented from time to
time, the “Security Agreement”), pursuant to which the Pledgee provides or will
provide certain financial accommodations to the Parent and certain subsidiaries
of the Parent.

In order to induce the Pledgee to provide or continue to provide the financial
accommodations described in the the Securities Purchase Agreement and the
Security Agreement, each Pledgor has agreed to pledge and grant a security
interest in the collateral described herein to the Pledgee on the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration the receipt of which is hereby acknowledged, the parties hereto
agree as follows:

1. Defined Terms. All capitalized terms used herein which are not defined shall
have the meanings given to them in the Securities Purchase Agreement and the
Security Agreement, as applicable.

2. Pledge and Grant of Security Interest. To secure the full and punctual
payment and performance of (the following clauses (a) and (b), collectively, the
“Obligations”) (a) the obligations under the Securities Purchase Agreement, the
Related Agreements referred to in the Securities Purchase Agreement, the
Security Agreement and the Ancillary Agreements referred to in the Security
Agreement (the Securities Purchase Agreement, the Related Agreements, the
Security Agreement and the Ancillary Agreements, as each may be amended,
restated, modified and/or supplemented from time to time, collectively, the
“Documents”) and (b) all other obligations and liabilities of each Pledgor to
the Pledgee whether now existing or hereafter arising, direct or indirect,
liquidated or unliquidated, absolute or contingent, due or not due and whether
under, pursuant to or evidenced by a note, agreement, guaranty, instrument or
otherwise (in each case, irrespective of the genuineness, validity, regularity
or enforceability of such Obligations, or of any instrument evidencing any of
the Obligations or of any collateral therefor or of the existence or extent of
such collateral, and irrespective of the allowability, allowance or

A&R Stock Pledge Agreement



--------------------------------------------------------------------------------

disallowance of any or all of such in any case commenced by or against any
Pledgor under Title 11, United States Code, including, without limitation,
obligations of each Pledgor for post-petition interest, fees, costs and charges
that would have accrued or been added to the Obligations but for the
commencement of such case), each Pledgor hereby acknowledges, confirms and
agrees that such Pledgee has and shall continue to have a security interest in
all of the Collateral (as defined below) heretofore granted by each Pledgor to
Pledgee pursuant to the Original Stock Pledge Agreement and each Pledgor hereby
pledges, assigns, hypothecates, transfers and grants a security interest to
Pledgee in all of the following (the “Collateral”):

(a) the shares of stock or other equity interests set forth on Schedule A
annexed hereto and expressly made a part hereof (together with any additional
shares of stock or other equity interests acquired by any Pledgor, the “Pledged
Stock”), the certificates representing the Pledged Stock and all dividends,
cash, instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Pledged Stock;

(b) all additional shares of stock or other equity interests of any issuer
(each, an “Issuer”) of the Pledged Stock from time to time acquired by any
Pledgor in any manner, including, without limitation, stock dividends or a
distribution in connection with any increase or reduction of capital,
reclassification, merger, consolidation, sale of assets, combination of shares,
stock split, spin-off or split-off (which shares shall be deemed to be part of
the Collateral), and the certificates representing such additional shares, and
all dividends, cash, instruments and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such shares; and

(c) all options and rights, whether as an addition to, in substitution of or in
exchange for any shares of any Pledged Stock and all dividends, cash,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
such options and rights.

The term “Collateral” shall not include any equity interests held by the Parent
or any of the Parent’s Subsidiaries in (i) Accent RX, Inc., to the extent it
remains an Inactive Subsidiary, (ii) Biovest International, Inc. and
(iii) IMOR-Analytica GmbH.

3. Delivery of Collateral. All certificates representing or evidencing the
Pledged Stock shall be delivered to and held by or on behalf of Pledgee pursuant
hereto and shall be accompanied by duly executed instruments of transfer or
assignments in blank, all in form and substance satisfactory to Pledgee. Each
Pledgor hereby authorizes the Issuer upon demand by the Pledgee to deliver any
certificates, instruments or other distributions issued in connection with the
Collateral directly to the Pledgee, in each case to be held by the Pledgee,
subject to the terms hereof. Upon the occurrence and during the continuance of
an Event of Default (as defined below), the Pledgee shall have the right, during
such time in its discretion and without notice to the Pledgor, to transfer to or
to register in the name of the Pledgee or any of its nominees any or all of the
Pledged Stock. In addition, the Pledgee shall have the right at such time to
exchange certificates or instruments representing or evidencing Pledged Stock
for certificates or instruments of smaller or larger denominations.

A&R Stock Pledge Agreement

 

2



--------------------------------------------------------------------------------

4. Representations and Warranties of each Pledgor. Each Pledgor jointly and
severally represents and warrants to the Pledgee (which representations and
warranties shall be deemed to continue to be made until all of the Obligations
have been paid in full and each Document and each agreement and instrument
entered into in connection therewith has been irrevocably terminated) that:

(a) the execution, delivery and performance by each Pledgor of this Agreement
and the pledge of the Collateral hereunder do not and will not result in any
violation of any agreement, indenture, instrument, license, judgment, decree,
order, law, statute, ordinance or other governmental rule or regulation
applicable to any Pledgor;

(b) this Agreement constitutes the legal, valid, and binding obligation of each
Pledgor enforceable against each Pledgor in accordance with its terms;

(c) (i) all Pledged Stock owned by each Pledgor is set forth on Schedule A
hereto and (ii) each Pledgor is the direct and beneficial owner of each share of
the Pledged Stock;

(d) all of the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable;

(e) no consent or approval of any person, corporation, governmental body,
regulatory authority or other entity, is or will be necessary for (i) the
execution, delivery and performance of this Agreement, (ii) the exercise by the
Pledgee of any rights with respect to the Collateral or (iii) the pledge and
assignment of, and the grant of a security interest in, the Collateral
hereunder;

(f) there are no pending or, to the best of Pledgor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;

(g) each Pledgor has the requisite power and authority to enter into this
Agreement and to pledge and assign the Collateral to the Pledgee in accordance
with the terms of this Agreement;

(h) each Pledgor owns each item of the Collateral and, except for the pledge and
security interest granted to Pledgee hereunder, the Collateral shall be,
immediately following the closing of the transactions contemplated by the
Documents, free and clear of any other security interest, mortgage, pledge,
claim, lien, charge, hypothecation, assignment, offset or encumbrance whatsoever
(collectively, “Liens”);

(i) there are no restrictions on transfer of the Pledged Stock contained in the
certificate of incorporation or by-laws (or equivalent organizational documents)
of the Issuer or otherwise which have not otherwise been enforceably and legally
waived by the necessary parties;

A&R Stock Pledge Agreement

 

3



--------------------------------------------------------------------------------

(j) none of the Pledged Stock has been issued or transferred in violation of the
securities registration, securities disclosure or similar laws of any
jurisdiction to which such issuance or transfer may be subject;

(k) the pledge and assignment of the Collateral and the grant of a security
interest under this Agreement vest in the Pledgee all rights of each Pledgor in
the Collateral as contemplated by this Agreement; and

(l) The Pledged Stock constitutes one hundred percent (100%) of the issued and
outstanding shares of capital stock of each Issuer.

5. Covenants. Each Pledgor jointly and severally covenants that, until the
Obligations shall be indefeasibly satisfied in full and each Document and each
agreement and instrument entered into in connection therewith is irrevocably
terminated:

(a) No Pledgor will sell, assign, transfer, convey, or otherwise dispose of its
rights in or to the Collateral or any interest therein; nor will any Pledgor
create, incur or permit to exist any Lien whatsoever with respect to any of the
Collateral or the proceeds thereof other than that created hereby.

(b) Each Pledgor will, at its expense, defend Pledgee’s right, title and
security interest in and to the Collateral against the claims of any other
party.

(c) Each Pledgor shall at any time, and from time to time, upon the written
request of Pledgee, execute and deliver such further documents and do such
further acts and things as Pledgee may reasonably request in order to effectuate
the purposes of this Agreement including, but without limitation, delivering to
Pledgee, upon the occurrence of an Event of Default, irrevocable proxies in
respect of the Collateral in form satisfactory to Pledgee. Until receipt
thereof, upon an Event of Default that has occurred and is continuing beyond any
applicable grace period, this Agreement shall constitute Pledgor’s proxy to
Pledgee or its nominee to vote all shares of Collateral then registered in each
Pledgor’s name.

(d) No Pledgor will consent to or approve the issuance of (i) any additional
shares of any class of capital stock or other equity interests of the Issuer; or
(ii) any securities convertible either voluntarily by the holder thereof or
automatically upon the occurrence or nonoccurrence of any event or condition
into, or any securities exchangeable for, any such shares, unless, in either
case, such shares are pledged as Collateral pursuant to this Agreement.

(e) Each Pledgor agrees to execute and deliver to each Issuer that is a limited
liability company or a limited partnership a control acknowledgment (“Control
Acknowledgement”) substantially in the form of Exhibit A hereto. Each Pledgor
shall cause each such Issuer to acknowledge in writing its receipt and
acceptance thereof. Such Control Acknowledgement shall instruct such Issuer to
follow instructions from Pledgee without any Pledgor’s consultation or consent.

6. Voting Rights and Dividends. In addition to the Pledgee’s rights and remedies
set forth in Section 8 hereof, in case an Event of Default shall have occurred
and be continuing,

A&R Stock Pledge Agreement

 

4



--------------------------------------------------------------------------------

beyond any applicable cure period, the Pledgee shall (i) be entitled to vote the
Collateral, (ii) be entitled to give consents, waivers and ratifications in
respect of the Collateral (each Pledgor hereby irrevocably constituting and
appointing the Pledgee, with full power of substitution, the proxy and
attorney-in-fact of each Pledgor for such purposes) and (iii) be entitled to
collect and receive for its own use cash dividends paid on the Collateral. No
Pledgor shall be permitted to exercise or refrain from exercising any voting
rights or other powers if, in the reasonable judgment of the Pledgee, such
action would have a material adverse effect on the value of the Collateral or
any part thereof; and, provided, further, that each Pledgor shall give at least
five (5) days’ written notice of the manner in which such Pledgor intends to
exercise, or the reasons for refraining from exercising, any voting rights or
other powers other than with respect to any election of directors and voting
with respect to any incidental matters. Following the occurrence of an Event of
Default, all dividends and all other distributions in respect of any of the
Collateral, shall be delivered to the Pledgee to hold as Collateral and shall,
if received by any Pledgor, be received in trust for the benefit of the Pledgee,
be segregated from the other property or funds of any other Pledgor, and be
forthwith delivered to the Pledgee as Collateral in the same form as so received
(with any necessary endorsement).

7. Event of Default. An “Event of Default” under this Agreement shall occur upon
the happening of any of the following events:

(a) An “Event of Default” under any Document or any agreement or note related to
any Document shall have occurred and be continuing beyond any applicable cure
period;

(b) Any Pledgor shall default in the performance of any of its obligations under
any Document, including, without limitation, this Agreement, and such default
shall not be cured during the cure period applicable thereto;

(c) Any representation or warranty of any Pledgor made herein, in any Document
or in any agreement, statement or certificate given in writing pursuant hereto
or thereto or in connection herewith or therewith shall be false or misleading
in any material respect;

(d) Any portion of the Collateral is subjected to a levy of execution,
attachment, distraint or other judicial process or any portion of the Collateral
is the subject of a claim (other than by the Pledgee) of a Lien or other right
or interest in or to the Collateral and such levy or claim shall not be cured,
disputed or stayed within a period of fifteen (15) business days after the
occurrence thereof; or

(e) Any Pledgor shall (i) apply for, consent to, or suffer to exist the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
liquidator or other fiduciary of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of creditors,
(iii) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to, or fail to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing.

A&R Stock Pledge Agreement

 

5



--------------------------------------------------------------------------------

8. Remedies. In case an Event of Default shall have occurred and is continuing,
the Pledgee may:

(a) Transfer any or all of the Collateral into its name, or into the name of its
nominee or nominees;

(b) Exercise all corporate rights with respect to the Collateral including,
without limitation, all rights of conversion, exchange, subscription or any
other rights, privileges or options pertaining to any shares of the Collateral
as if it were the absolute owner thereof, including, but without limitation, the
right to exchange, at its discretion, any or all of the Collateral upon the
merger, consolidation, reorganization, recapitalization or other readjustment of
the Issuer thereof, or upon the exercise by the Issuer of any right, privilege
or option pertaining to any of the Collateral, and, in connection therewith, to
deposit and deliver any and all of the Collateral with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine, all without liability except to account for
property actually received by it; and

(c) Subject to any requirement of applicable law, sell, assign and deliver the
whole or, from time to time, any part of the Collateral at the time held by the
Pledgee, at any private sale or at public auction, with or without demand,
advertisement or notice of the time or place of sale or adjournment thereof or
otherwise (all of which are hereby waived, except such notice as is required by
applicable law and cannot be waived), for cash or credit or for other property
for immediate or future delivery, and for such price or prices and on such terms
as the Pledgee in its sole discretion may determine, or as may be required by
applicable law.

Each Pledgor hereby waives and releases any and all right or equity of
redemption, whether before or after sale hereunder. At any such sale, unless
prohibited by applicable law, the Pledgee may bid for and purchase the whole or
any part of the Collateral so sold free from any such right or equity of
redemption. All moneys received by the Pledgee hereunder, whether upon sale of
the Collateral or any part thereof or otherwise, shall be held by the Pledgee
and applied by it as provided in Section 10 hereof. No failure or delay on the
part of the Pledgee in exercising any rights hereunder shall operate as a waiver
of any such rights nor shall any single or partial exercise of any such rights
preclude any other or future exercise thereof or the exercise of any other
rights hereunder. The Pledgee shall have no duty as to the collection or
protection of the Collateral or any income thereon nor any duty as to
preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 10 hereof. The Pledgee may exercise
its rights with respect to property held hereunder without resort to other
security for or sources of reimbursement for the Obligations. In addition to the
foregoing, Pledgee shall have all of the rights, remedies and privileges of a
secured party under the Uniform Commercial Code of New York (the “UCC”)
regardless of the jurisdiction in which enforcement hereof is sought.

9. Private Sale. Each Pledgor recognizes that the Pledgee may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from

A&R Stock Pledge Agreement

 

6



--------------------------------------------------------------------------------

the Collateral) a public sale of all or part of the Collateral by reason of
certain prohibitions contained in the Securities Act, and may be compelled to
resort to one or more private sales to a restricted group of purchasers who will
be obliged to agree, among other things, to acquire such Collateral for their
own account, for investment and not with a view to the distribution or resale
thereof. Each Pledgor agrees that any such private sale may be at prices and on
terms less favorable to the seller than if sold at public sales and that such
private sales shall be deemed to have been made in a commercially reasonable
manner. Each Pledgor agrees that the Pledgee has no obligation to delay sale of
any Collateral for the period of time necessary to permit the Issuer to register
the Collateral for public sale under the Securities Act.

10. Proceeds of Sale. The proceeds of any collection, recovery, receipt,
appropriation, realization or sale of the Collateral shall be applied by the
Pledgee as follows:

(a) First, to the payment of all costs, reasonable expenses and charges of the
Pledgee and to the reimbursement of the Pledgee for the prior payment of such
costs, reasonable expenses and charges incurred in connection with the care and
safekeeping of the Collateral (including, without limitation, the reasonable
expenses of any sale or any other disposition of any of the Collateral),
attorneys’ fees and reasonable expenses, court costs, any other fees or expenses
incurred or expenditures or advances made by Pledgee in the protection,
enforcement or exercise of its rights, powers or remedies hereunder;

(b) Second, to the payment of the Obligations, in whole or in part, in such
order as the Pledgee may elect, whether or not such Obligations is then due;

(c) Third, to such persons, firms, corporations or other entities as required by
applicable law including, without limitation, Section 9-615(a)(3) of the UCC;
and

(d) Fourth, to the extent of any surplus to the Pledgors or as a court of
competent jurisdiction may direct.

In the event that the proceeds of any collection, recovery, receipt,
appropriation, realization or sale are insufficient to satisfy the Obligations,
each Pledgor shall be jointly and severally liable for the deficiency plus the
costs and fees of any attorneys employed by Pledgee to collect such deficiency.

11. Waiver of Marshaling. Each Pledgor hereby waives any right to compel any
marshaling of any of the Collateral.

12. No Waiver. Any and all of the Pledgee’s rights with respect to the Liens
granted under this Agreement shall continue unimpaired, and Pledgor shall be and
remain obligated in accordance with the terms hereof, notwithstanding (a) the
bankruptcy, insolvency or reorganization of any Pledgor, (b) the release or
substitution of any item of the Collateral at any time, or of any rights or
interests therein, or (c) any delay, extension of time, renewal, compromise or
other indulgence granted by the Pledgee in reference to any of the Obligations.
Each Pledgor hereby waives all notice of any such delay, extension, release,
substitution, renewal, compromise or other indulgence, and hereby consents to be
bound hereby as fully and effectively as if such Pledgor had expressly agreed
thereto in advance. No delay or extension of

A&R Stock Pledge Agreement

 

7



--------------------------------------------------------------------------------

time by the Pledgee in exercising any power of sale, option or other right or
remedy hereunder, and no failure by the Pledgee to give notice or make demand,
shall constitute a waiver thereof, or limit, impair or prejudice the Pledgee’s
right to take any action against any Pledgor or to exercise any other power of
sale, option or any other right or remedy.

13. Expenses. The Collateral shall secure, and each Pledgor shall pay to Pledgee
on demand, from time to time, all reasonable costs and expenses, (including but
not limited to, reasonable attorneys’ fees and costs, taxes, and all transfer,
recording, filing and other charges) of, or incidental to, the custody, care,
transfer, administration of the Collateral or any other collateral, or in any
way relating to the enforcement, protection or preservation of the rights or
remedies of the Pledgee under this Agreement or with respect to any of the
Obligations.

14. The Pledgee Appointed Attorney-In-Fact and Performance by the Pledgee. Upon
the occurrence of an Event of Default, each Pledgor hereby irrevocably
constitutes and appoints the Pledgee as such Pledgor’s true and lawful
attorney-in-fact, with full power of substitution, to execute, acknowledge and
deliver any instruments and to do in such Pledgor’s name, place and stead, all
such acts, things and deeds for and on behalf of and in the name of such
Pledgor, which such Pledgor could or might do or which the Pledgee may deem
necessary, desirable or convenient to accomplish the purposes of this Agreement,
including, without limitation, to execute such instruments of assignment or
transfer or orders and to register, convey or otherwise transfer title to the
Collateral into the Pledgee’s name. Each Pledgor hereby ratifies and confirms
all that said attorney-in-fact may so do and hereby declares this power of
attorney to be coupled with an interest and irrevocable. If any Pledgor fails to
perform any agreement herein contained, the Pledgee may itself perform or cause
performance thereof, and any costs and expenses of the Pledgee incurred in
connection therewith shall be paid by the Pledgors as provided in Section 10
hereof.

15. Waivers. THE PARTIES HERETO DESIRES THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN
LAURUS, AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL
TO THE RELATIONSHIP ESTABLISHED BETWEEN THEN IN CONNECTION WITH THIS AGREEMENT,
ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

16. Recapture. Notwithstanding anything to the contrary in this Agreement, if
the Pledgee receives any payment or payments on account of the Obligations,
which payment or payments or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver, or any other party under the United States
Bankruptcy Code, as amended, or any other federal or state bankruptcy,
reorganization, moratorium or insolvency law relating to or affecting the
enforcement of creditors’ rights generally, common law or equitable doctrine,
then to the extent of any sum not finally retained by the Pledgee, each
Pledgor’s obligations to the Pledgee shall be reinstated and this Agreement
shall remain in full force and effect (or be reinstated) until payment shall
have been made to Pledgee, which payment shall be due on demand.

A&R Stock Pledge Agreement

 

8



--------------------------------------------------------------------------------

17. Captions. All captions in this Agreement are included herein for convenience
of reference only and shall not constitute part of this Agreement for any other
purpose.

18. Miscellaneous.

(a) This Agreement constitutes the entire and final agreement among the parties
with respect to the subject matter hereof and may not be changed, terminated or
otherwise varied except by a writing duly executed by the parties hereto.

(b) No waiver of any term or condition of this Agreement, whether by delay,
omission or otherwise, shall be effective unless in writing and signed by the
party sought to be charged, and then such waiver shall be effective only in the
specific instance and for the purpose for which given.

(c) In the event that any provision of this Agreement or the application thereof
to any Pledgor or any circumstance in any jurisdiction governing this Agreement
shall, to any extent, be invalid or unenforceable under any applicable statute,
regulation, or rule of law, such provision shall be deemed inoperative to the
extent that it may conflict therewith and shall be deemed modified to conform to
such statute, regulation or rule of law, and the remainder of this Agreement and
the application of any such invalid or unenforceable provision to parties,
jurisdictions, or circumstances other than to whom or to which it is held
invalid or unenforceable shall not be affected thereby, nor shall same affect
the validity or enforceability of any other provision of this Agreement.

(d) This Agreement shall be binding upon each Pledgor, and each Pledgor’s
successors and assigns, and shall inure to the benefit of the Pledgee and its
successors and assigns.

(e) Any notice or other communication required or permitted pursuant to this
Agreement shall be given in accordance with the Security Agreement.

(f) THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.

(g) EACH PLEDGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY PLEDGOR,
ON THE ONE HAND, AND THE PLEDGEE, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS, PROVIDED, THAT

A&R Stock Pledge Agreement

 

9



--------------------------------------------------------------------------------

EACH PLEDGOR ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK;
AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE
TO PRECLUDE THE PLEDGEE FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION TO COLLECT THE INDEBTEDNESS, TO REALIZE ON THE COLLATERAL OR
ANY OTHER SECURITY FOR THE INDEBTEDNESS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF THE PLEDGEE. EACH PLEDGOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH PLEDGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH PLEDGOR
HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS
ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,
COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO SUCH PLEDGOR AT THE ADDRESS SET FORTH IN THE THE SECURITY AGREEMENT
AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE SUCH
PLEDGOR’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.

(h) It is understood and agreed that any person or entity that desires to become
a Pledgor hereunder, or is required to execute a counterpart of this Agreement
after the date hereof pursuant to the requirements of any Document, shall become
a Pledgor hereunder by (x) executing a Joinder Agreement in form and substance
satisfactory to the Pledgee, (y) delivering supplements to such exhibits and
annexes to such Documents as the Pledgee shall reasonably request and/or set
forth in such joinder agreement and (z) taking all actions as specified in this
Agreement as would have been taken by such Pledgor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions required above to be
taken to the reasonable satisfaction of the Pledgee.

(i) This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which when taken together shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed an original signature hereto.

19. Amendment and Restatement. As of the date of this Agreement, the terms,
conditions, covenants, agreements, representations and warranties contained in
the Original Stock Pledge Agreement shall be deemed amended and restated in
their entirety as set forth in this Agreement and the Original Stock Pledge
Agreement shall be consolidated with an into and superseded by this Agreement;
provided, however, that nothing contained in this Agreement shall impair, limit
or affect the liens or security interests heretofore granted, pledged and/or
assigned to Pledgee as security for the Obligations under the Original Stock
Pledge Agreement.

[Remainder of Page Intentionally Left Blank]

A&R Stock Pledge Agreement

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first written above.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

/s/ Steve Arikian

Name:   Steve Arikian Title   COO/Director THE ANALYTICA GROUP, INC. By:  

/s/ Steve Arikian

Name:   Steve Arikian Title   Chairman LAURUS MASTER FUND, LTD. By:  

 

Name:   Title  

Stock Pledge Agreement Signature Page

 

11



--------------------------------------------------------------------------------

SCHEDULE A to the Stock Pledge Agreement

Pledged Stock

 

Pledgor

  

Issuer

  

Class of
Stock

   Stock
Certificate
Number    Par Value    Number of
Shares Accentia Biopharmaceuticals, Inc.    TEAMM Pharmaceuticals, Inc.   
Common    #1    $ 1.00    100 Accentia Biopharmceuticals, Inc.    The Analytica
Group, Inc.    Common    #1    $ 1.00    100 Accentia Biopharmaceuticals, Inc.
   Biovest International, Inc.    Common    #2009
#2
#3
#0115
#BI 0118
#BI 2066    $
$
$
$
$
$
  0.01
0.01
0.01
0.01
0.01
0.01
Biovest    5,491,852
5,491,852
16,907,333
16,043,772
1,278,947
17,902,062               Total    63,115,818

Updated as of December 12, 2005

A&R Stock Pledge Agreement

 

12



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONTROL ACKNOWLEDGMENT

 

ISSUER   MEMBERSHIP INTEREST OWNERS: [Issuer]   [Pledgor]  
_________________________

Reference is hereby made to that certain Amended and Restated Stock Pledge
Agreement, dated as of April 29, 2005 and amended and restated as of April 21,
2006 (the “Pledge Agreement”), between the above-referenced members (
“Pledgors”) of             , a              [limited liability company][limited
partnership], (a “[Issuer]”) and Laurus Master Fund, Ltd., a Cayman Islands
company (“Laurus”). Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed thereto in the Pledge Agreement.

[Issuer] is hereby instructed by Pledgors that all of Pledgors’ right, title and
interest in and to all of Pledgors’ rights in connection with any
[membership][partnership] interests in [Issuer] now and hereafter owned by
Pledgors are subject to a pledge and security interest in favor of Laurus.
Pledgors hereby instructs [Issuer] to act upon any instruction delivered to it
by the Laurus with respect to the Collateral without seeking further instruction
from Pledgors, and, by its execution hereof, [Issuer] agrees to do so.

[Issuer], by its written acknowledgment and acceptance hereof, hereby
acknowledges receipt of a copy of the aforementioned Pledge Agreement and agrees
promptly to note on its books the security interest granted under such Pledge
Agreement. [Issuer] also waives any rights or requirements at any time hereafter
to receive a copy of such Pledge Agreement in connection with the registration
of any Collateral in the name of the Laurus or its nominee or the exercise of
voting rights by the Laurus or its nominee.

[Remainder of this page intentionally left blank]

A&R Stock Pledge Agreement

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Pledgors have caused this Control Acknowledgment to be duly
signed and delivered by its officer duly authorized as of this      day of March
2006.

 

PLEDGOR.

By:

 

 

Name:

 

 

Title:

 

 

Acknowledged and accepted this

     day of March 2006.

[ISSUER]

 

By:

 

 

Name:

 

 

Title:

 

 

A&R Stock Pledge Agreement

 

14